Title: Thomas Jefferson to William Miller, 1 November 1809
From: Jefferson, Thomas
To: Miller, William


          Sir  Monticello  Oct. Nov. 1 09.
           I shall be obliged to you if you will send me by post a copy of Reuben Skelton’s will duly authenticated from your office. it is dated May 18. 1752. but he did not die till Aug. 1759. which will guide you in your search for it. the ticket for the copy shall be paid to our sheriff if addressed to me, or to any other person to whom you may commit it. I am Sir
          Your humble servt Th: Jefferson
        